DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
“safety ev” should be changed to --safety event--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibbs et al. (U.S. 2020/0381119 A1).

Claim 1, Gibbs teaches:
A computer-implemented method (Gibbs, Fig. 4), said comprising: 
registering, by a processor, an animal to a monitoring zone (Gibbs, Paragraph [0044], The generated pet profile effectively registers the pet to the in-home telemonitoring system, and is processed by software in the cloud, i.e. a processor.  The pet profile 104 is used to associate data stored in the IoT database with a particular pet (see Gibbs, Paragraph [0053]).  The monitoring zone is thus the home in which the pet is being monitored (see Gibbs, Fig. 4, Paragraph [0009]).), wherein a monitoring system comprises a surveillance system observing the monitoring zone in real-time (Gibbs, Fig. 4, Paragraph [0044], The monitoring zone is the house in which the pet is located.), and wherein the monitoring zone is a designated area of physical space (Gibbs, Fig. 4, Paragraph [0009], The home represents a physical space in which the pet is monitored.); 
training, by the processor, the monitoring system to recognize the animal registered with the monitoring zone (Gibbs, Paragraph [0053], The veterinary telemedicine system identifies, i.e. recognizes, the pet based on the personally identifiable pet profiles 104.) and further training the monitoring system to predictively identify adverse behaviors or safety events (Gibbs, Paragraph [0041], The method, performed by a telemedicine system, uses machine analysis to identify anomalous trends in a pet’s behavior compared with behaviors of a similar cohort of pets to analyze anomalies and identify possible causes and urgencies of the causes.) using historical data of the animal registered with the monitoring zone or historical recordings of similar animals to the animal registered with the monitoring zone (Gibbs, Paragraph [0041], The behaviors of a similar cohort of pets is functionally equivalent to historical recordings of similar animals.); 
analyzing, by the processor, a real-time data feed comprising audio or video data collected by the monitoring system (Gibbs, Fig. 3, The data used to identify the pets behavior is derived from the plurality of sensors or devices shown in Fig. 4.  The devices include a motion camera 305 and a smart mic & sound machine 307 for collecting video and audio data, respectively (see Gibbs, Paragraph [0045]).); 
identifying, by the processor, based on analysis of the real-time data feed, an occurrence of an adverse behavior or safety event happening in real-time (Gibbs, Paragraph [0055], Based on the data and machine learning and artificial intelligence, the telemedicine system can determine whether the pet is exhibiting the onset of an illness or disease.); and 
remotely triggering, by the processor, a pre-defined action within the monitoring zone that is experienced by the animal registered with the monitoring zone and is anticipated by the monitoring system to alleviate or mitigate the adverse behavior or safety event happening in real- time (Gibbs, Fig. 7, Paragraph [0055], One example of a plurality of actions that can be taken by the telemedicine system is to add a medicament of a given pet, i.e. to begin a treatment plan for the pet.  Thus, a part of the treatment plan is the observation of the effects of the medicament to the pet before and after administering, i.e. a pre-defined action (see Gibbs, Paragraph [0043]).  The added medicament and subsequent observation of the pet would thus be experienced by the animal registered with the monitoring system and would alleviate or mitigate potential health issues regarding the pet corresponding to the particular medicament (see Gibbs, Paragraph [0043]).).

Claim 2, Gibbs further teaches:
The computer-implemented method of claim 1, wherein the monitoring system further comprises a sensor device measuring health parameters of the animal (Gibbs, Fig. 4: 304, Paragraph [0045], One example of a health parameter is the pet’s weight.) and transmitting the health parameters from the sensor device in real-time as part of the real-time data feed (Gibbs, Paragraph [0045], Data acquired from the one or more IoT devices, including from smart scale 304, is communicated to a cloud database via a WiFi router.).

Claim 3, Gibbs further teaches:
The computer-implemented method of claim 2, wherein identification of the adverse behavior or safety event happening in real-time is identified as a function of the health parameters collected by the sensor device in real-time (Gibbs, Paragraph [0055], A plurality of factors, including the pet’s weight, age, and other factors, are incorporated into the machine learning and artificial intelligence to predict the onset of illness or disease.).

Claim 4, Gibbs further teaches:
The computer-implemented of claim 1, wherein said training the monitoring system to recognize the animal registered with the monitoring zone includes training based on audio and visual identifiers selected from the group consisting of tags attached to the animal, a sound print of the animal, and image recognition of the animal as a function of registered characteristics or historical data of the animal provided to the monitoring system (Gibbs, Paragraph [0065], A 3D model of the pet can be created based on a plurality of captured images/videos from a plurality of cameras located at a plurality of angles.  The images/videos effectively identify the pet in order to determine and observe the pet’s behavior, e.g. scratching.).

Claim 8, Gibbs teaches:
A computer system (Gibbs, Fig. 4) comprising: 
a processor (Gibbs, Paragraph [0044], The generated pet profile effectively registers the pet to the telemonitoring system, and is processed by software in the cloud, i.e. a processor.); 
a monitoring system (Gibbs, Fig. 4, Paragraph [0044], The components not including the processing software in the cloud are interpreted as a monitoring system.) placed in communication with the processor (Gibbs, Fig. 4, The data observed by the IoT devices are provided to the cloud (see Gibbs, Paragraph [0045]).), said monitoring system comprising a surveillance system observing a monitoring zone in real-time (Gibbs, Fig. 4, Paragraph [0044], The monitoring zone is the house in which the pet is located.); and 
a computer-readable storage media coupled to the processor, wherein the computer- readable storage media contains program instructions executing a computer-implemented method (Gibbs, Paragraph [0044], The processing software stored in the cloud is functionally equivalent to a computer-readable storage media coupled to the processor.  It is noted that the Applicant defines a computer-readable storage media to exclude transitory signals, and is therefore statutory (see Applicant’s specification, Paragraph [0023]).) comprising: 
registering, by the processor, an animal to the monitoring zone (Gibbs, Paragraph [0044], The generated pet profile effectively registers the pet to the in-home telemonitoring system, and is processed by software in the cloud, i.e. a processor.  The pet profile 104 is used to associate data stored in the IoT database with a particular pet (see Gibbs, Paragraph [0053]).  The monitoring zone is thus the home in which the pet is being monitored (see Gibbs, Fig. 4, Paragraph [0009]).), wherein the monitoring zone is a designated area of physical space (Gibbs, Fig. 4, Paragraph [0009], The home represents a physical space in which the pet is monitored.); 
training, by the processor, the monitoring system to recognize the animal registered with the monitoring zone (Gibbs, Paragraph [0053], The veterinary telemedicine system identifies, i.e. recognizes, the pet based on the personally identifiable pet profiles 104.) and further training the monitoring system to predictively identify adverse behaviors or safety events (Gibbs, Paragraph [0041], The method, performed by a telemedicine system, uses machine analysis to identify anomalous trends in a pet’s behavior compared with behaviors of a similar cohort of pets to analyze anomalies and identify possible causes and urgencies of the causes.) using historical data of the animal registered with the monitoring zone or historical recordings of similar animals to the animal registered with the monitoring zone (Gibbs, Paragraph [0041], The behaviors of a similar cohort of pets is functionally equivalent to historical recordings of similar animals.); 
analyzing, by the processor, a real-time data feed comprising audio or video data collected by the monitoring system (Gibbs, Fig. 3, The data used to identify the pets behavior is derived from the plurality of sensors or devices shown in Fig. 4.  The devices include a motion camera 305 and a smart mic & sound machine 307 for collecting video and audio data, respectively (see Gibbs, Paragraph [0045]).); 
identifying, by the processor, based on analysis of the real-time data feed, an occurrence of an adverse behavior or safety event happening in real-time (Gibbs, Paragraph [0055], Based on the data and machine learning and artificial intelligence, the telemedicine system can determine whether the pet is exhibiting the onset of an illness or disease.); and 
remotely triggering, by the processor, a pre-defined action within the monitoring zone that is experienced by the animal registered with the monitoring zone and is anticipated by the monitoring system to alleviate or mitigate the adverse behavior or safety event happening in real-time (Gibbs, Fig. 7, Paragraph [0055], One example of a plurality of actions that can be taken by the telemedicine system is to add a medicament of a given pet, i.e. to begin a treatment plan for the pet.  Thus, a part of the treatment plan is the observation of the effects of the medicament to the pet before and after administering, i.e. a pre-defined action (see Gibbs, Paragraph [0043]).  The added medicament and subsequent observation of the pet would thus be experienced by the animal registered with the monitoring system and would alleviate or mitigate potential health issues regarding the pet corresponding to the particular medicament (see Gibbs, Paragraph [0043]).).

Claim 9, Gibbs further teaches:
The computer system of claim 8, wherein the monitoring system further comprises a sensor device measuring health parameters of the animal (Gibbs, Fig. 4: 304, Paragraph [0045], One example of a health parameter is the pet’s weight.) and transmitting the health parameters from the sensor device in real-time as part of the real-time data feed (Gibbs, Paragraph [0045], Data acquired from the one or more IoT devices, including from smart scale 304, is communicated to a cloud database via a WiFi router.).

Claim 10, Gibbs further teaches:
The computer system of claim 9, wherein identification of the adverse behavior or safety event happening in real-time is identified as a function of the health parameters collected by the sensor device in real-time (Gibbs, Paragraph [0055], A plurality of factors, including the pet’s weight, age, and other factors, are incorporated into the machine learning and artificial intelligence to predict the onset of illness or disease.).

Claim 11, Gibbs further teaches:
The computer system of claim 8, wherein said training the monitoring system to recognize the animal registered with the monitoring zone includes training based on audio and visual identifiers selected from the group consisting of tags attached to the animal, a sound print of the animal, and image recognition of the animal as a function of registered characteristics or historical data of the animal provided to the monitoring system (Gibbs, Paragraph [0065], A 3D model of the pet can be created based on a plurality of captured images/videos from a plurality of cameras located at a plurality of angles.  The images/videos effectively identify the pet in order to determine and observe the pet’s behavior, e.g. scratching.).

Claim 15, Gibbs teaches:
A computer program product (Gibbs, Paragraph [0044], The generated pet profile effectively registers the pet to the telemonitoring system, and is processed by software in the cloud, i.e. a processor.) comprising: 
one or more computer-readable storage media having computer-readable program instructions stored on the one or more computer-readable storage media said program instructions executes a computer-implemented method (Gibbs, Paragraph [0044], The processing software stored in the cloud is functionally equivalent to a computer-readable storage media having computer-readable program instructions stored on the computer-readable storage media.  It is noted that the Applicant defines a computer-readable storage media to exclude transitory signals, and is therefore statutory (see Applicant’s specification, Paragraph [0023]).) comprising: 
registering, by a processor, an animal to a monitoring zone (Gibbs, Paragraph [0044], The generated pet profile effectively registers the pet to the in-home telemonitoring system, and is processed by software in the cloud, i.e. a processor.  The pet profile 104 is used to associate data stored in the IoT database with a particular pet (see Gibbs, Paragraph [0053]).  The monitoring zone is thus the home in which the pet is being monitored (see Gibbs, Fig. 4, Paragraph [0009]).), wherein a monitoring system comprises a surveillance system observing the monitoring zone in real-time (Gibbs, Fig. 4, Paragraph [0044], The monitoring zone is the house in which the pet is located.), and wherein the monitoring zone is a designated area of physical space (Gibbs, Fig. 4, Paragraph [0009], The home represents a physical space in which the pet is monitored.); 
training, by the processor, the monitoring system to recognize the animal registered with the monitoring zone (Gibbs, Paragraph [0053], The veterinary telemedicine system identifies, i.e. recognizes, the pet based on the personally identifiable pet profiles 104.) and further training the monitoring system to predictively identify adverse behaviors or safety events (Gibbs, Paragraph [0041], The method, performed by a telemedicine system, uses machine analysis to identify anomalous trends in a pet’s behavior compared with behaviors of a similar cohort of pets to analyze anomalies and identify possible causes and urgencies of the causes.) using historical data of the animal registered with the monitoring zone or historical recordings of similar animals to the animal registered with the monitoring zone (Gibbs, Paragraph [0041], The behaviors of a similar cohort of pets is functionally equivalent to historical recordings of similar animals.); 
analyzing, by the processor, a real-time data feed comprising audio or video data collected by the monitoring system (Gibbs, Fig. 3, The data used to identify the pets behavior is derived from the plurality of sensors or devices shown in Fig. 4.  The devices include a motion camera 305 and a smart mic & sound machine 307 for collecting video and audio data, respectively (see Gibbs, Paragraph [0045]).); 
identifying, by the processor, based on analysis of the real-time data feed, an occurrence of an adverse behavior or safety event happening in real-time (Gibbs, Paragraph [0055], Based on the data and machine learning and artificial intelligence, the telemedicine system can determine whether the pet is exhibiting the onset of an illness or disease.); and 
remotely triggering, by the processor, a pre-defined action within the monitoring zone that is experienced by the animal registered with the monitoring zone and is anticipated by the monitoring system to alleviate or mitigate the adverse behavior or safety event happening in real-time (Gibbs, Fig. 7, Paragraph [0055], One example of a plurality of actions that can be taken by the telemedicine system is to add a medicament of a given pet, i.e. to begin a treatment plan for the pet.  Thus, a part of the treatment plan is the observation of the effects of the medicament to the pet before and after administering, i.e. a pre-defined action (see Gibbs, Paragraph [0043]).  The added medicament and subsequent observation of the pet would thus be experienced by the animal registered with the monitoring system and would alleviate or mitigate potential health issues regarding the pet corresponding to the particular medicament (see Gibbs, Paragraph [0043]).).

Claim 16, Gibbs further teaches:
The computer program product of claim 15, wherein the monitoring system further comprises a sensor device measuring health parameters of the animal (Gibbs, Fig. 4: 304, Paragraph [0045], One example of a health parameter is the pet’s weight.) and transmitting the health parameters from the sensor device in real-time as part of the real-time data feed (Gibbs, Paragraph [0045], Data acquired from the one or more IoT devices, including from smart scale 304, is communicated to a cloud database via a WiFi router.).

Claim 17, Gibbs further teaches:
The computer program product of claim 16, wherein identification of the adverse behavior or safety event happening in real-time is identified as a function of the health parameters collected by the sensor device in real-time (Gibbs, Paragraph [0055], A plurality of factors, including the pet’s weight, age, and other factors, are incorporated into the machine learning and artificial intelligence to predict the onset of illness or disease.).

Claim 18, Gibbs further teaches:
The computer program product of claim 15, wherein said training the monitoring system to recognize the animal registered with the monitoring zone includes training based on audio and visual identifiers selected from the group consisting of tags attached to the animal, a sound print of the animal, and image recognition of the animal as a function of registered characteristics or historical data of the animal provided to the monitoring system (Gibbs, Paragraph [0065], A 3D model of the pet can be created based on a plurality of captured images/videos from a plurality of cameras located at a plurality of angles.  The images/videos effectively identify the pet in order to determine and observe the pet’s behavior, e.g. scratching.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (U.S. 2020/0381119 A1).

Claim 5, Gibbs teaches:
The computer-implemented method of claim 1, further comprising: transmitting, by the processor, a notification to a user describing the adverse behavior or safety event and the animal affected by said adverse behavior or safety event (Gibbs, Paragraph [0055], A health alert may be sent by text, email, or via a smartphone app to the pet owner and veterinarian, both of which are users.); 
transmitting, by the processor, the real-time data feed, or a portion thereof, depicting the adverse behavior or safety event to the user (Gibbs, Paragraph [0046], Real-time video and historical and real-time data of the pet is available via the telemedicine platform, which would include the current condition of the pet that initiated the predicted onset of an illness or disease.); 
confirmation from the user of the adverse behavior or safety event (Gibbs, Paragraph [0092], In the example of a diagnosed epilepsy, the veterinarian confirms the diagnosis and prescribes medication in response.); and 
recommending, by the processor, one or more pre-defined actions to remotely trigger, in order to alleviate the adverse behavior or safety event (Gibbs, Paragraphs [0055] and [0076], Examples of pre-defined actions include suggestions of medications and/or diet changes, or a level of urgency to seek medical attention.).
Gibbs does not explicitly teach:
Requesting, by the processor, confirmation from the user of the adverse behavior or safety event.
However, it would have been obvious to one of ordinary skill in the art for the AI engine, in the example of a diagnosed epilepsy, to be functionally equivalent to requesting confirmation from the user, i.e. the veterinarian.  When the AI engine determines the diagnosis of epilepsy, the AI engine determines that the diagnosis requires veterinary care and connects the pet to the veterinarian via the telemedicine platform (see Gibbs, Paragraph [0092]).  By connecting with the veterinarian, the AI engine effectively requests the veterinarian to confirm the diagnosis.  In response to the connection, the veterinarian can then confirm the predicted diagnosis, which validates the ML rules analysis and illness prediction, and prescribe medication for the pet.

Claim 6, Gibbs further teaches:
The computer-implemented method of claim 5, wherein the one or more pre-defined actions are performed by an IoT device positioned within the monitoring zone and connected to the monitoring system (Gibbs, Paragraph [0043], One aspect of the example treatment plan is the observation of the pet before and after the administering of the medicament.  The veterinarian can observe the pet via a video feed provided by at least one camera 305, i.e. at least one IoT device positioned within the monitoring zone (see Gibbs, Paragraphs [0045-0046]).).

Claim 12, Gibbs teaches:
The computer system of claim 8, further comprising: transmitting, by the processor, a notification to a user describing the adverse behavior or safety event and the animal affected by said adverse behavior or safety event (Gibbs, Paragraph [0055], A health alert may be sent by text, email, or via a smartphone app to the pet owner and veterinarian, both of which are users.); 
transmitting, by the processor, the real-time data feed, or a portion thereof, depicting the adverse behavior or safety event to the user (Gibbs, Paragraph [0046], Real-time video and historical and real-time data of the pet is available via the telemedicine platform, which would include the current condition of the pet that initiated the predicted onset of an illness or disease.); 
confirmation from the user of the adverse behavior or safety event (Gibbs, Paragraph [0092], In the example of a diagnosed epilepsy, the veterinarian confirms the diagnosis and prescribes medication in response.); and 
recommending, by the processor, one or more pre-defined actions to remotely trigger, in order to alleviate the adverse behavior or safety event (Gibbs, Paragraphs [0055] and [0076], Examples of pre-defined actions include suggestions of medications and/or diet changes, or a level of urgency to seek medical attention.).
Gibbs does not explicitly teach:
Requesting, by the processor, confirmation from the user of the adverse behavior or safety event.
However, it would have been obvious to one of ordinary skill in the art for the AI engine, in the example of a diagnosed epilepsy, to be functionally equivalent to requesting confirmation from the user, i.e. the veterinarian.  When the AI engine determines the diagnosis of epilepsy, the AI engine determines that the diagnosis requires veterinary care and connects the pet to the veterinarian via the telemedicine platform (see Gibbs, Paragraph [0092]).  By connecting with the veterinarian, the AI engine effectively requests the veterinarian to confirm the diagnosis.  In response to the connection, the veterinarian can then confirm the predicted diagnosis, which validates the ML rules analysis and illness prediction, and prescribe medication for the pet.

Claim 13, Gibbs further teaches:
The computer system of claim 12, wherein the one or more pre-defined actions are performed by an IoT device positioned within the monitoring zone and connected to the monitoring system (Gibbs, Paragraph [0043], One aspect of the example treatment plan is the observation of the pet before and after the administering of the medicament.  The veterinarian can observe the pet via a video feed provided by at least one camera 305, i.e. at least one IoT device positioned within the monitoring zone (see Gibbs, Paragraphs [0045-0046]).).

Claim 19, Gibbs teaches:
The computer program product of claim 15, further comprising: transmitting, by the processor, a notification to a user describing the adverse behavior or safety event and the animal affected by said adverse behavior or safety event (Gibbs, Paragraph [0055], A health alert may be sent by text, email, or via a smartphone app to the pet owner and veterinarian, both of which are users.); 
transmitting, by the processor, the real-time data feed, or a portion thereof, depicting the adverse behavior or safety event to the user (Gibbs, Paragraph [0046], Real-time video and historical and real-time data of the pet is available via the telemedicine platform, which would include the current condition of the pet that initiated the predicted onset of an illness or disease.); 
confirmation from the user of the adverse behavior or safety event (Gibbs, Paragraph [0092], In the example of a diagnosed epilepsy, the veterinarian confirms the diagnosis and prescribes medication in response.); and 
recommending, by the processor, one or more pre-defined actions to remotely trigger, in order to alleviate the adverse behavior or safety event (Gibbs, Paragraphs [0055] and [0076], Examples of pre-defined actions include suggestions of medications and/or diet changes, or a level of urgency to seek medical attention.).
Gibbs does not explicitly teach:
Requesting, by the processor, confirmation from the user of the adverse behavior or safety event.
However, it would have been obvious to one of ordinary skill in the art for the AI engine, in the example of a diagnosed epilepsy, to be functionally equivalent to requesting confirmation from the user, i.e. the veterinarian.  When the AI engine determines the diagnosis of epilepsy, the AI engine determines that the diagnosis requires veterinary care and connects the pet to the veterinarian via the telemedicine platform (see Gibbs, Paragraph [0092]).  By connecting with the veterinarian, the AI engine effectively requests the veterinarian to confirm the diagnosis.  In response to the connection, the veterinarian can then confirm the predicted diagnosis, which validates the ML rules analysis and illness prediction, and prescribe medication for the pet.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. (U.S. 2020/0381119 A1) in view of Ito (U.S. 2009/0299149 A1).

Claim 7,	 Gibbs further teaches:
The computer-implemented method of claim 5, wherein the one or more pre-defined actions are selected from the group consisting of activating two-way communication with the animal, performing an automation action on one device positioned within the monitoring zone, and remotely activating a correction device connected to the animal (Gibbs, Paragraphs [0045-0046], By activating and accessing the real time video feed of the motion sensing camera(s) 305, the video feed is accessed automatically within the monitoring zone.).
Gibbs does not specifically teach:
The automation action alters the monitoring zone.
Ito teaches:
Utilizing video data of a pet to custom mix pet food with medications (Ito, Paragraph [0126-0127], The food with medications effectively alters the environment of the pet by changing what the pet consumes and how the pet reacts to the medication, e.g. reduction of illness symptoms.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gibbs by integrating the teachings of Ito.
The motivation would be to further automate the treatment of pets by reducing labor requirements for the animal hospitals for diagnosis and prescription preparations (see Ito, Paragraph [0128]).

Claim 14, Gibbs teaches:
The computer system of claim 12, wherein the one or more pre-defined actions are selected from the group consisting of activating two-way communication with the animal, performing an automation action on one device positioned within the monitoring zone, and remotely activating a correction device connected to the animal (Gibbs, Paragraphs [0045-0046], By activating and accessing the real time video feed of the motion sensing camera(s) 305, the video feed is accessed automatically within the monitoring zone.).
Gibbs does not specifically teach:
The automation action alters the monitoring zone.
Ito teaches:
Utilizing video data of a pet to custom mix pet food with medications (Ito, Paragraph [0126-0127], The food with medications effectively alters the environment of the pet by changing what the pet consumes and how the pet reacts to the medication, e.g. reduction of illness symptoms.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gibbs by integrating the teachings of Ito.
The motivation would be to further automate the treatment of pets by reducing labor requirements for the animal hospitals for diagnosis and prescription preparations (see Ito, Paragraph [0128]).

Claim 20, Gibbs teaches:
The computer program product of claim 19, wherein the one or more pre-defined actions are selected from the group consisting of activating two-way communication with the animal, performing an automation action on one device positioned within the monitoring zone, and remotely activating a correction device connected to the animal (Gibbs, Paragraphs [0045-0046], By activating and accessing the real time video feed of the motion sensing camera(s) 305, the video feed is accessed automatically within the monitoring zone.).
Gibbs does not specifically teach:
The automation action alters the monitoring zone.
Ito teaches:
Utilizing video data of a pet to custom mix pet food with medications (Ito, Paragraph [0126-0127], The food with medications effectively alters the environment of the pet by changing what the pet consumes and how the pet reacts to the medication, e.g. reduction of illness symptoms.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gibbs by integrating the teachings of Ito.
The motivation would be to further automate the treatment of pets by reducing labor requirements for the animal hospitals for diagnosis and prescription preparations (see Ito, Paragraph [0128]).

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the steps of registering an animal to a monitoring zone and characterizing the monitoring zone as a designated area of physical space overcomes the prior art of record, the Examiner respectfully disagrees.  In the Examiner interview summary for the interview conducted on 07/06/2022, the summary states that the monitoring zone would need to be defined as a monitoring zone of a plurality of zones within a designated area of physical space.  Therefore, the designated area of physical space is made up of a plurality of monitoring zones.  For example, a barn could be defined as an area of physical space.  Monitoring zones within the barn could include each individual pen, a feed station, and other areas.  Each monitoring zone of the barn would then also be a designated area of physical space.  The claims, as currently amended, only define a single monitoring zone, wherein the monitoring zone is a designated area of physical space.  As indicated in the rejection above, a house is functionally equivalent to a monitoring zone, because the house is a designated area of physical space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683